NUMBER 13-14-00052-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                               IN RE ROBERT MICHELENA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Perkes
                       Memorandum Opinion Per Curiam1

        Relator, Robert Michelena, filed a petition for writ of mandamus in the above cause

on January 23, 2014, contending that the trial court abused its discretion in denying its

plea in abatement based on dominant jurisdiction. The Court requested and received a

response to the petition for writ of mandamus from the real party in interest, Monica

Michelena.

        To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown himself entitled to

the relief sought. Accordingly, the stay previously imposed by this Court is LIFTED. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”). The petition for writ of mandamus is

DENIED. See id. 52.8(a).


                                                              PER CURIAM

Delivered and filed the 17th
day of March, 2014.




                                            2